Book: 4683 Page: 858

Thig Document Prepared by: } Doc # 190011550 08/28/2019 01:06:00 PM
Book 4683 Page 858 Page i of 3

 

Selena 8. Randolph ) Catherine A. Rerube
PO BOX 843, Rochester, New Hampshire 03866 ) ce eee eaters county
TRANS TAX ST848680 40.00

}

After Recording Retum to: }

Qiayra M.C. Randolph )

16 Front Street, East Rochester, New Hampshire

03868

[ Abave this hing rescrved far official mse only

 

Quitclaim Deed
KNOW ALL MEN BY THESE PRESENTS THAT:

For and in consideration of $10.00, and other good and valuable consideration, cash in hand paid, the
receipt and of which is hereby acknowledged, Selena 8. Randolph, not married, of 16 Front Street, East
Rochester, New Hampshire 03868, (the "Grantor"), does hereby convey, as well as quitclaim, unto
Qiayra M, C. Randolph. not married, of 16 Front Street, Rochester, New Hampshire 03868, and Absolut
Affordable Housing LLC, a New Hampshire corporation, whose (ax mailing address is PO BOX 843,

receipt and of which is hereby acknowledged, Selena S. KandOlpn. TOL rharried, ae be 2 sweie suwess Sees
Rochester, New Hampshire 03868, (the "Grantor"), does hereby convey, as well as quitclaim, unto
Qiayra M, C. Randolph. not married. of 16 Front Street, Rochester, New Hampshire 03868, and Absolut
Affordable Housing LLC, a New Hampshire corporation, whose tax muiling address is PO BOX 843,
Rochester, New Ilampshire 03868, (collectively the "Grantee”), the following lands and property,
together with al! improvements attached to the property, being a certain lot or parcel of land located in
the Town or City of Rochester, Strafford County, New Hampshire and being further described as:

This property contains 0.160 acres of land mainly classified as TWO 1’ AMILY with a{n)
DUPLEX style building, built about 2006 , having VINYL exterior and ASPH SUITNGLE roof
cover, with 2 unit(s), 12 room(s), 8 bedroom(s), 2 bath(s}, 2 half bath(s). Minor Subdivision Plan
‘Tax Map 102, Lot 37-], Plan 85-61.

Prior instrument reference: Book 3438, Page 0368, Document No. 022376, of the Recorder of Straltord,
NH.

Less and except all oil, gas and minerals, on and under the above described property owned by the
Grantor, if any, which are reserved by the Grantor.

Subject to all easements, rights-of-way, protective covenants and mineral reservations of record, if any.
Quitclaim Deed Book: 4683 Page: 859

 

TO HAVE AND TO HOLD the same unte the Grantee and unto the Grantee's heirs and assigns forever,

with all appurtenances attached to the property.

IN WITNESS WHEREOF this deed was executed by the Grantor on this 17th day of June, 2019.

Signed in the presence of:

Detlef

    

sagnature Selena S. Randolph

Name

Quitclaim Deed Book: 4683 Page: 860

Grantor Acknowledgement

STATE OF NEW HAMPSHIRE

COUNTY OF _saratboed _

On this 27th day of August, 2019, before me, a notary public in and for the State of Now Hampshire,
personally appeared Selena S, Randolph, known to me, or proven on the basis of salisfactory evidence,
to be the person whose name is subscribed to the within instrument, and acknowledged to me that they

executed the same.

? a
fy

a ee ane
Notary Public, thé’ State of New Hampshire

County of trathe cat.
Name: Lily 0 i Een, _
NATHAN A. PEPIN, Notary Pubke
State of New Hampahira
My Commission Expires Gctober 3, 2023

   

Hg iA a!
2 .
"nd rep
